Citation Nr: 0723612	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for service connection for 
paranoid schizophrenia with depression has been received.

2.  Entitlement to service connection for paranoid 
schizophrenia with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to February 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO denied the 
veteran's petition to reopen his claim for service connection 
for paranoid schizophrenia with depression.  The veteran 
filed a notice of disagreement (NOD) in June 2006, and the RO 
issued a statement of the case (SOC) in December 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in December 2004.

In May 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The Board's decision reopening the claim for service 
connection for paranoid schizophrenia with depression is set 
forth below.  The claim for service connection for paranoid 
schizophrenia with depression, on the merits, is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for paranoid schizophrenia with depression has 
been accomplished.

2.  In August 2004, the RO declined to reopen the veteran's 
claim for service connection for paranoid schizophrenia with 
depression.  Although the RO notified him of the denial in a 
letter dated later that month, the veteran did not initiate 
an appeal.

3.  The evidence received since the August 2004 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2004 RO decision that declined to reopen the 
veteran's claim for service connection for paranoid 
schizophrenia with depression is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
paranoid schizophrenia with depression are met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
paranoid schizophrenia with depression, the Board finds that 
all notification and development action needed to render a 
fair decision on this aspect of the appeal has been 
accomplished.


II. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

In August 2004, the RO denied the veteran's petition to 
reopen his claim for service connection for paranoid 
schizophrenia with depression, the claim for service 
connection having initially been denied in June 1982.  
Although notified of the August 2004 denial in a letter later 
that month, the veteran did not initiate an appeal.  Hence, 
that decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran's filed a request to reopen his 
claim in November 2005.  Regarding petitions to reopen filed 
on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the August 2004 rating decision, the RO noted that the 
veteran's new evidence indicated that he had been diagnosed 
with schizophrenia, but it failed to show an etiological 
relationship between his schizophrenia and military service.  
The evidence before the RO at that time indicated that the 
veteran had been discharged from service for inadequate 
personality found to have existed prior to service, and had 
subsequently been diagnosed with paranoid schizophrenia with 
depression.  Since the August 2004 decision, evidence added 
to the claims file includes a July 2006 VA outpatient 
treatment (VAOPT) note in which a physician, noting the 
veteran's discharge from service due to emotional immaturity, 
stated that the emotional and physical demands of basic 
training "could have" precipitated the onset of a mental 
illness.  The Board notes that this VAOPT note was submitted 
at the videoconference hearing with a waiver of RO 
consideration of this evidence, but this VAOPT was apparently 
a copy of a note that the RO had previously considered. 

In any event, the July 2006 VAOPT note had not been 
considered by agency adjudicators in connection with the 
previously denied claim and petition to reopen, and this 
evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, since this evidence indicates a possible nexus 
between the veteran's current psychiatric disability and 
service, the lack of which was the basis for the prior final 
denial, it relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
paranoid schizophrenia with depression are met.  See 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for paranoid 
schizophrenia with depression has been received, the appeal 
is granted.


REMAND

The Board's review of the claims file reveals that that 
further RO action on the claim for service connection for 
paranoid schizophrenia with depression, on the merits, is 
warranted.

As noted above, the medical evidence reflects that the 
veteran currently has paranoid schizophrenia with depression.  
Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim).  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2006), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The physician who prepared the July 2006 VAOPT note 
indicated that military service "could have" caused the 
veteran's current psychiatric disability.  This constitutes 
evidence that the veteran's current disability may be 
associated with service, as the physician had reviewed the 
claims file and explained why he believed that the veteran's 
current psychiatric disability "could" be related to 
service.  However, such terminology, equivalent to "may or 
may not," is an insufficient basis for an award of service 
connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).  
Thus, the Board finds that a medical opinion addressing the 
medical relationship, if any, between the veteran's paranoid 
schizophrenia with depression and service, is needed to 
resolve the claim for service connection, on the merits.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility. The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2006).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
medical records.

Although the claims file reflects that the veteran is 
receiving Social Security Administration (SSA) disability 
payments, records associated with the SSA's disability 
determination have not been associated with the claims file.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records.  See Murincsak; see also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA's disability determination concerning the veteran, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the veteran's 
possession, and ensure that its letter to him meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) as regards the five elements of a 
claim for service connection-particularly, disability 
ratings and effective dates, as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for 
service connection, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should request from SSA a copy 
of its disability determination 
concerning the veteran, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim for service 
connection for paranoid schizophrenia 
with depression, on the merits.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should ensure that its letter to 
the veteran meets the notice requirements 
of Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's paranoid 
schizophrenia with depression is 
medically related to service.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
address the opinion offered in the July 
2006 VAOPT note.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for paranoid schizophrenia 
with depression.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, in 
adjudicating the claim, the RO should 
consider all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


